         Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 1 of 15. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

CARROLS LLC,                                   )
                                               )
                       Plaintiff,              )
                vs.                            )      Case No.
                                               )
CITY OF NORTH CANTON, OHIO,                    )      JURY TRIAL DEMANDED
                                               )
                  Defendant.                   )
____________________________________

                                     VERIFIED COMPLAINT

                                    PRELIMINARY STATEMENT

         1.     Carrols LLC (“Carrols”) seeks temporary, preliminary and permanent injunctive

relief protecting Carrols from Defendant’s, City of North Canton, Ohio’s (“North Canton”), bad

faith breaches of Carrols’ lease as well as such additional relief as may be proven. North Canton

is wrongfully seeking to terminate a long-standing lease agreement and evict Carrols, even though

Carrols has fully paid its rent and North Canton has never sent a proper default, termination or

eviction notice. Absent immediate injunctive relief, therefore, Carrols will suffer irreparable injury

that cannot be adequately remedied through an award of money damages.

                      THE PARTIES, THE PROPERTY AND THE LEASE

         2.     Carrols Corporation is a Delaware corporation with its principal place of business

in Syracuse, New York. Carrols Restaurant Group, Inc., which owns 100% of the stock of Carrols

Corporation, is a public company trading under the symbol TAST. Carrols Restaurant Group, Inc.

has annual revenues in excess of one billion dollars. Carrols Corporation is the sole member of

Plaintiff, Carrols LLC.




53729382;4
         Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 2 of 15. PageID #: 2




         3.    Carrols operates in excess of 1,000 Burger King restaurants, including over 60

restaurants in Ohio. Carrols is a long-time Ohio employer and at any one time employs in excess

of 1000 Ohio residents.

         4.    Since 1998, Carrols Corporation or Carrols LLC has operated a Burger King

restaurant at 1475 North Main Street, North Canton, Ohio (the “Property”).

         5.    Carrols’ North Canton Burger King generates yearly in excess of one million

dollars revenue and employees in excess of 20 area residents.

         6.    In 1998, Carrols Corporation signed a lease (“Lease”) to operate a Burger King at

the Property. (Exhibit A). In 2008, Carrols Corporation assigned its rights as tenant and operator

to Plaintiff Carrols. (Exhibit A). The Lease provided for an initial 20-year term with four five-

year renewal terms. In 2018, Carrols exercised the first of the four renewal terms and therefore

has 18 additional years to control the Property as a tenant. (Exhibit B). Over the years, the Lease

was assigned several times. As of May 2020 Carrols’ landlord was non-party Seritage KMT

Finance LLC.

         7.    In August 2019, in reliance upon the lease rights extending until 2038, Carrols

invested in excess of $700,000.00 to remodel the North Canton Burger King.

         8.    The City of North Canton, Ohio is a municipality. North Canton purchased the

Property from Seritage KMT Finance in late May 2020, although Carrols is without knowledge of

the exact date of purchase.

         9.    On or around May 26, 2020, Seritage KMT Finance created and, on information

and belief, mailed, a document informing Carrols that the Lease had been assigned to North Canton

as the new owner of the Property. (Exhibit C). According to published reports, North Canton




                                                2
53729382;4
         Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 3 of 15. PageID #: 3




purchased the Shopping Plaza to create a corporate campus or headquarters and is not interested

in “retail” establishments such as the Carrols’ Burger King. (Exhibits F, G and J).

         10.   Carrols did not receive actual notice of the assignment of the Lease before it

processed Seritage KMT’s LLC’s June rent, and Carrols paid its June rent in the amount of

$2,532.33 to Seritage KMT LLC in the ordinary course. Carrols thereafter attempted to cause

Seritage KMT LLC to credit North Canton with the June rent payment. Carrols was never informed

of the contractual arrangement between North Canton and Seritage for post-closing reconciliation

of such payments.

         11.   On June 26, 2020, North Canton served a default notice regarding alleged unpaid

June rent. (Exhibit D). North Canton did not serve the default notice as required by the Lease. As

a result, Carrols did not receive actual notice of the notice of default until July 8, 2020.

         12.   On July 9, 2020, Carrols paid June rent again, this time directly to North Canton.

         13.   On July 9, 2020, North Canton served a notice terminating the Lease after 22 years

based upon Carrols’ alleged failure to pay $2,532.33, despite never properly serving a default

notice and despite a full cure of the alleged shortfall. (Exhibit E).

         14.   North Canton also failed to serve the termination notice as required under the Lease.

         15.   North Canton refused to accept the rent monies tendered to it on July 9, 2020 and

is seeking to evict Carrols as of July 21, 2020, even though it has no judicial sanction for such

actions.

         16.   Carrols reasonably fears that North Canton will unlawfully seek to disrupt Carrols

operations on Monday July 21, 2020.

                                 JURISDICTION AND VENUE

         17.   This Court has personal jurisdiction over the parties.



                                                   3
53729382;4
         Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 4 of 15. PageID #: 4




         18.   This Court possesses subject matter jurisdiction over all claims in this action

pursuant to 28 USC §1332. Plaintiff Carrols LLC has only one member--Carrols Corporation.

Carrols Corporation is a citizen of Delaware and Carrols’ principal place of business is Syracuse,

New York. Defendant North Canton is a citizen of Ohio.

         19.   Further, he amount at issue is in excess of $75,000 as the eviction, if carried out,

would result in substantial economic damage to Carrols, well in excess of $75,000, in addition to

various forms of irreparable harm. Carrols’ annual revenue at its North Canton location is in excess

of one million dollars per year. Absent relief from this Court from North Canton’s unlawful

actions, Carrols will suffer millions of dollars in losses, even though some of the losses may be

beyond precise calculation. Additionally, in reliance upon the Lease, Carrols has regularly invested

substantial sums in the Property, including an August 2019 recent re-model that cost in excess of

$700,000. Those investments will be lost if North Canton is permitted to terminate the Lease

through its unlawful actions. When litigation does not seek monetary damages, but declaratory or

injunctive relief, Courts measure the amount in controversy by “the value of the object of the

litigation.” Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347, 97 S.Ct. 2434, 53

L.Ed.2d 383 (1977); see, also, Cincinnati Ins. Co. v. Zen Design Group, Ltd., 329 F.3d 546, 549

(6th Cir. 2003). Thus, the matters at issue here vastly exceed $75,000 whether measured by the

lost future revenue, the value of Carrols’ investment in the property, or the severe and lasting harm

to existing relationships and goodwill.

         20.   Venue in this action properly lies in the Northern District of Ohio, Eastern Division

as the events at issue occurred in Stark County, Ohio.




                                                 4
53729382;4
         Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 5 of 15. PageID #: 5




                                   STATEMENT OF FACTS

         21.   From 1998 until the present date, Carrols has paid full monthly rent to a series of

landlords who have owned the Property. Carrols has also fulfilled all other responsibilities as a

tenant, and no prior landlord has expressed dissatisfaction with Carrols as a tenant.

         22.   As the nation’s largest Burger King franchisee, an indirect subsidiary of a billion

dollar public company, and an experienced operator, Carrols is an exceptional and desired tenant.

         23.   Carrols has employed tens of thousands of Ohio residents over the many years it

has operated in Ohio. Carrols owns locations throughout Ohio, including North Canton, Akron,

and Kent.

         24.   Carrols has hundreds of landlords in multiple states. From its headquarters in

Syracuse, New York, it coordinates payments to those landlords, through a largely automated

process. Each month, in order to ensure timely payment, Carrols commences the process of paying

the rent several days in advance of the due date. In order to expedite the process, Carrols requests

information, such as direct deposit information, from its various landlords.

         25.   During the life of the Lease, Carrols has regularly invested in the Burger King

restaurant on the Property, at a cost in excess of $700,000.00.

         26.   The 1998 Lease contains several provisions relevant to the dispute before the Court.

               a.      The Lease provides for a 40-year term, with four five-year renewal terms,

                       at Carrols’ option in addition to the original 20 year term.

               b.      The Lease requires that any default be preceded by a ten-day notice to cure,

                       with any such notice sent by certified or registered mail to ensure proper

                       notice.

               c.      Carrols has a right of quiet enjoyment to the Property.



                                                 5
53729382;4
         Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 6 of 15. PageID #: 6




         27.   In March 2020, the COVID-19 Pandemic escalated throughout the United States,

ushering in an unprecedented and unforeseeable time of uncertainty and change.

         28.   On March 22, 2020, the Ohio Director of Health issued a Director’s Order closing

all non-essential businesses in Ohio.

         29.   The Pandemic, related government orders, restrictions, safety concerns, and public

fear have been crippling to restaurants in Ohio and elsewhere.

         30.   Even at the height of Pandemic, with sales dramatically lower, Carrols still paid

both April and May rent for the Property.

         31.   New York imposed similar restrictions to Ohio during this time period. Carrols’

Syracuse home office operated remotely beginning in March 2020, with a skeleton crew on site.

Even as restrictions in New York were eventually relaxed, Carrols’ home office still operated with

reduced staff and reduced services, with many employees continuing to work remotely today.

         32.   In late May 2020, to Carrols’ understanding, North Canton purchased the Property.

While Carrols received notice of the change in ownership, it did not receive actual knowledge of

the transfer until it had already paid June rent to the prior landlord, Seritage KMT LLC.

         33.   Subsequent to learning that North Canton now owned the Property, Carrols’

remotely operating personnel worked diligently to cause the prior landlord to credit the rent to

North Canton. That still has not happened.

         34.   Thereafter, in June, Carrols cooperated with North Canton to ensure that North

Canton received credit for the June rent. On June 26, 2020, though, North Canton’s outside counsel

sent a default notice by overnight mail, rather than through certified or registered mail as required

by the Lease. Given Carrols’ limited physical presence at its corporate office, Carrols did not

actually receive this notice until July 8, 2020. (See Exhibit D).



                                                  6
53729382;4
         Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 7 of 15. PageID #: 7




         35.   After Carrols learned of the transfer, Carrols requested that North Canton provide

customary information in order to allow North Canton to automatically receive its rent payments

as required by the Lease, as Carrols does for the vast majority of its leased locations. However,

Carrols’ personnel responsible for implementing the system did not receive the requested

information from North Canton until July 2, 2020, at which time they processed the July rent

payment in the ordinary course.

         36.   On July 9, one day after receiving actual notice of the alleged default, Carrols

overnighted a check in the amount of $5,164.66 to North Canton, curing the purported default of

failure to pay June rent, and also paying July rent. (Exhibit H).

         37.   Despite receiving the monies, North Canton refused to rescind the unlawful notice

of termination and threatened eviction.

         38.   North Canton’s claim that the Lease is terminated is a breach of the Lease: (1) North

Canton’s notice of default and notice of eviction were ineffective because not served in accordance

with the Lease’s requirements; (2) the purported default was cured; (3) the amount at issue was

extremely small as compared to the length of the Lease; and (4) eviction based on a brief delay in

the delivery of $2,532.33 did not harm North Canton in any way.

         39.   North Canton breached the covenant of quiet enjoyment when it tendered defective

and baseless default and termination notices.

         40.   North Canton’s termination and attempted eviction will severely impact Carrols’

business reputation and goodwill in Ohio. With business and the economy again beginning to open

up, many consumers are ready to dine out again, or have relied upon Carrols’ restaurant being

there to serve them during the Pandemic. These consumers will come to the Property, only to find




                                                 7
53729382;4
         Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 8 of 15. PageID #: 8




it closed for business. Those customers may fear the reasons why Carrols’ restaurant is closed and

may decide never to dine at any local Carrols’ Burger King restaurant again.

         41.   In addition to the lost profits, North Canton’s actions will cause Carrols to miss

scheduled deliveries and suffer disruptions of its supply chain and relationships with vendors.

         42.   North Canton is unlawfully attempting to advance its own economic interest in

redeveloping the Property and take advantage of the Pandemic to evict Carrols from the Property,

unlawfully terminating a Lease that Carrols has operated under for 22 years. North Canton’s

actions not only violate the Lease, but also harm and continue to harm Carrols’ reputation,

goodwill, business and employees.

         43.   North Canton officials have publicly stated that they acquired the Property for “tax

revenue” and are not interested in having a “retail presence.” (See Exhibit G and J). The claim of

default is purely pretextual, to remove a retail establishment, Carrols Burger King restaurant.

Given the remaining lease term of 18 years, Carrols’ long history as a local and statewide

employer, its history of payment and compliance with the Lease, escalating a dispute over

$2,532.33, since paid, into actual termination and eviction is inconsistent with the Ohio duty of

good faith inherent in every Ohio contract.

         44.   The unlawful actions of North Canton also run counter to Ohio public guidance.

On April 1, 2020, Ohio Governor Mike DeWine issued Executive Order 2020-08D that recognized

that “the economic impacts of COVID-19 on Ohio businesses have been significant” and that

“during this public health emergency, commercial evictions and foreclosures destabilize local

economies and threaten designated essential businesses and operations.” The Governor’s order

requested that landlords suspend certain rent payments for 90 days and that lenders provide

commercial real estate borrowers with a forbearance on mortgages as well. While Carrols does not



                                                8
53729382;4
         Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 9 of 15. PageID #: 9




need a rent abatement, evicting Carrols for an alleged temporary $2,532.33 shortfall in rent is

against Ohio public policy.

         45.   State courts in Ohio have implemented such policy in the face of predatory landlord

conduct and stayed evictions. (See, e.g., Exhibit I).

         46.   North Canton’s actions are in direct violation of Carrols’ rights under the Lease and

Ohio law.

         47.   Carrols faces irreparable harm if the Lease is terminated or it is evicted.

               a.      Under Ohio law, injury to a real property interest is presumptively

                       irreparable.

               b.      If Carrols is evicted, it will be unable to precisely calculate its lost profits,

                       stretching out over the next 18 years, losses that will be measured in

                       millions of dollars, even though the full amount will be difficult or

                       impossible to calculate. .

               c.      Carrols’ others business relationships will be injured.

               d.      The alleged termination, and the threat of eviction, harm the public. Carrols’

                       restaurants employ local residents and have done so throughout the

                       Pandemic. Ohio residents regularly patronize Carrols’ North Canton Burger

                       King restaurant. Given the current economic situation, closing down a

                       functioning business is directly against public policy.

         48.   Court intervention is necessary to prevent North Canton from inflicting further

substantial harm on Carrols and the public.




                                                    9
53729382;4
       Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 10 of 15. PageID #: 10




                          COUNT ONE– BREACH OF CONTRACT
                           (Improper Default and Demand for Rent)

         49.   Carrols repeats the allegations set forth in the foregoing paragraphs as if fully

restated herein.

         50.   The Lease is a binding, enforceable contract.

         51.   Carrols performed all of its obligations under the Lease except those that were

waived, excused or rendered impossible and/or impracticable.

         52.   Further, the Lease, like all other contracts, contains an implied duty to act in good

faith and deal fairly with each other.

         53.   The implied duty of good faith requires that the parties to a contract not only act in

good faith and deal fairly with each other, but also requires honesty and reasonableness in the

enforcement of a contract, and it prohibits a party from taking opportunistic advantage of the other

party in a way not contemplated by the contract.

         54.   The Lease contains an express covenant of quiet enjoyment.

         55.   The covenant of quiet enjoyment protects a tenant’s right to a peaceful and

undisturbed enjoyment of its leasehold and prevents landlords from obstructing, interfering with,

or taking away from a tenant the beneficial use of the leasehold.

         56.   North Canton breached the covenant of quiet enjoyment through its fabricated

default and threat of eviction, carried out for a bad faith improper purpose.

         57.   North Canton’s breach of the implied duty of good faith independently constitutes

a breach of the Lease and is ongoing.

         58.   North Canton breached the contract through, without limitation, the following acts:

               a.      Purporting to terminate the Lease absent a valid default;

               b.      Refusing to follow the notice and cure provisions of the Lease;


                                                 10
53729382;4
       Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 11 of 15. PageID #: 11




               c.      Refusing to cooperate in good faith with Carrols for an improper purpose,

                       namely to advance a separate business agenda of North Canton;

               d.      Violating the covenant of quiet enjoyment; and

               e.      Taking such other actions as are inconsistent with Carrols’ rights, including

                       threatening to unlawfully take possession of the property without following

                       judicial process.

         59.   North Canton breached the implied duty of good faith in multiple ways, including,

but not limited to: (1) delivering a pretextual and defective default notice; (2) alternatively refusing

to accept a cure, (3) alternatively unreasonably refusing to permit a small delay in payment during

an unprecedented global Pandemic not foreseen by the parties that, because the default notice was

physically sent to the home office in a manner not permitted by the Lease, resulted in Carrols not

receiving actual notice for nearly two weeks; and (3) threatening eviction and dispossession,

knowing that such actions would result in irreparable harm for improper advantage.

         60.   Carrols is entitled to a judgment against North Canton restraining and preventing

its wrongful act and, alternatively and in addition, damages in an amount in excess of $75,000 to

be proven at trial as well as such other and further relief that the Court deems appropriate.

                          COUNT TWO – DECLARATORY RELIEF

         61.   Carrols repeats the allegations set forth in the foregoing paragraphs as if fully

restated herein.

         62.   Carrols is not in default or, in the alternative, cured the default, or, further pleading

in the alternative, to the extent that Carrols failed to timely pay $2,532.33 in rent during a

Pandemic, Ohio law would prevent the landlord from evicting Carrols now that the allege default

has been cured.



                                                  11
53729382;4
       Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 12 of 15. PageID #: 12




         63.   An actual controversy exists between Carrols and North Canton concerning their

respective rights under the Lease, and Carrols has no adequate remedy at law. Specifically, the

parties dispute:

               a.     whether Carrols defaulted under the Lease;

               b.     whether North Canton’s default and termination notices were ineffective

                      because the notices were not sent pursuant to the terms of the Lease;

               c.     whether North Canton actually and lawfully terminated the lease;

               d.     whether North Canton has the right to interfere with Carrols operations prior

                      to the year 2038;

               e.     alternatively, whether Carrols cured any default; and

               f.     alternatively, whether equity and the duty of good faith under Ohio law

                      preclude eviction based on a technical and cured default in these

                      circumstances.

         64.   Therefore, Carrols seeks a judgment declaring the following:

               a.     that the Lease is valid and in effect and that any notices of default,

                      termination or eviction are ineffective;

               b.     that Carrols is current on rent under the Lease;

               c.     alternatively, that Carrols cured any default through tender of funds; and

               d.     awarding Carrols attorneys’ fees, punitive damages if proven, as well as

pre-judgment and post-judgment interest.

               COUNT THREE– BREACH OF CONTRACT (TEMPORARY,
               PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF)

         65.   Carrols repeats the allegations set forth in the foregoing paragraphs as if fully

restated herein.


                                               12
53729382;4
       Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 13 of 15. PageID #: 13




         66.   Carrols faces irreparable harm if it is evicted from the Property. Carrols further

faces irreparable harm through a declaration of default or a pending notice of eviction, as such

assertions violate its obligations under its franchise agreement.

         67.   The Lease does not expressly permit North Canton to utilize self-help to re-enter

the Property, nor does it expressly waive judicial process to re-enter the Property. North Canton

has not sought judicial assistance and has no legal right to enter the Property.

         68.   North Canton breached the Lease when it fabricated a default, refused to allow a

cure, and sought a forfeiture by refusing to accept any monies as a cure.

         69.   North Canton’s ongoing breaches of the Lease will result in irreparable harm to

Carrols and Carrols’ employees.

         70.   Carrols is entitled to a temporary restraining order enjoining North Canton from

enforcing, or attempting to enforce, its unlawful termination, eviction and dispossession of Carrols

from the Property or from taking other action, or attempting to take other action, that interferes

with Carrols’ operations at the Property because Carrols, and its employees, will suffer imminent

and irreparable harm if the unlawful dispossession remains in effect or if North Canton takes any

other unlawful actions. This temporary restraining order will allow Carrols to maintain possession

of the Property.

         71.   Carrols is entitled to a preliminary injunction enjoining North Canton from

enforcing, or attempting to enforce, its unlawful dispossession of Carrols from the Property,

terminating or purporting to terminate the Lease, or from taking other action, or attempting to take

other action, that interferes with Carrols’ operations at the Property because Carrols, and its

employees, will suffer irreparable harm if the unlawful dispossession remains in effect or if North

Canton takes any other unlawful actions.



                                                 13
53729382;4
       Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 14 of 15. PageID #: 14




         72.   Carrols is entitled to a permanent injunction enjoining North Canton from

enforcing, or attempting to enforce, its termination or threatened eviction of Carrols or from taking

other action, or attempting to take other action, that interferes with Carrols’ operations at the

Property because Carrols, and its employees, will suffer irreparable harm and unjustified harm.

         WHEREFORE, Carrols prays for relief and judgment as follows:

               a.      temporary, preliminary, and permanent injunctive relief preventing

                       unlawful eviction or interference with Carrols’ operations;

               b.      temporary, preliminary and permanent injunctive relief restraining any

                       termination or attempted termination;

               c.      such other and further relief that this Court may deem just and proper.

Dated: July 17, 2020                                  Respectfully submitted,


                                                      /s/ Jeffrey Mayer
                                                      Jeffrey Mayer, Ohio Bar No 0069327
                                                      Catherine A. Miller (pro hac vice application
                                                          to be filed)
                                                      AKERMAN LLP
                                                      71 South Wacker Drive, 47th Floor
                                                      Chicago, IL 60606
                                                      Telephone: (312) 634-5700
                                                      Facsimile: (312) 424-1900
                                                      Jeffrey.Mayer@akerman.com
                                                      Catherine.Miller@akerman.com

                                                      Stephen W. Funk
                                                      Roetzel & Andress LPA
                                                      222 South Main Street
                                                      Suite 400
                                                      Akron, OH 44308
                                                      Telephone: (330) 849-6602
                                                      Facsimile: (330) 376-4577
                                                      sfunk@ralaw.com

                                                      Attorneys for Carrols LLC



                                                 14
53729382;4
       Case: 5:20-cv-01578-JRA Doc #: 1 Filed: 07/17/20 15 of 15. PageID #: 15




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 17, 2020, a copy of the foregoing was filed electronically with

the Court, and by email to:

                                Terry A. Moore, Esq.
                                Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A.
                                PO Box 36963
                                Canton OH 44735
                                tmoore@kwgd.com

                                                       /s/ Jeffrey J. Mayer
                                                       Jeffrey J. Mayer (0069327)

                                                       Attorneys for Carrols LLC




                                                  15
53729382;4
